Title: To Benjamin Franklin from Mary Hopkinson, 1 October 1765
From: Hopkinson, Mary
To: Franklin, Benjamin


My Dear Sir
Philada, October 1th 1765
A Thousand Thanks to you for the agreeable knowledg of my Relations in England and for the Trouble yourself and your Friend Mr. Burrow have been at in obtaining it. When we consider how much Business of great importance of your own you must have to transact how must my Gratitude and my Childrens be heightened for the uncommon Care Regularity and Exactness you have used in tracing out my Family and for the favourable Character you have been pleased to give us. The marks of Regard you are continually Shewing to the Family of a deceased Friend is to me a convincing proof of the Goodness of your Heart and I must declare that among all my Husbands former Friends I know of but one Gentleman besides yourself who has been good enough to extend any of their Regard to his wife and Children and it is my Sincere prayer that every kindness you have been pleased to show to me and mine may be doubled in Blessings on yourself and Family. Shall I beg the further Favour of you to transmit the enclosed Packet and Letters as directed. I send you herewith an order on Messrs. Barclay and Sons for the Expence you have been at in this affair. Your Good will and Trouble I cannot repay and must therefore remain your ever obliged Friend and Humble Servant
Mary Hopkinson
P.S. Since the above I had the pleasure of another Letter from you containing an Extract from the parish Regester of Laycock of the Geneology of the Johnson Family. I look on myself much obliged to Mr. Montagu the Gentleman who has taken so much pains in procuring this Extract for me. If he has been at any Expence I beg you would be so good as to repay him and Messrs. Barclay and Sons will reimburse you. October 6th.
 
Addressed: To / Dr. Benjamin Franklin / Craven Street / London
Endorsed: Hopkinson
